Kenneth potty ECEIVEL)

 

 

 

Name
6235 Freebied cif. SEP 09 2021
Mailing address
ovage, AK VIF 07 CLERK, U.S. DISTRICT COURT
City, Stat, Zp ANCHORAGE, AK
709-49 1 - 33 FO
Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Ken neth He (Vy

(Enter full name of plafntiff in this action)

Case No. 3 '-24-CV- 00209-SlLin

 

 

Plaintiff, (To be supplied by Court)
Vs.
Municipelity of Anchorage « APD, COMPLAINT UNDER
. ’ = THE CIVIL RIGHTS ACT
Alaska bevislature | 42 U.S.C. § 1983
forties shillto he nanted (NON-PRISONERS)

 

(Enter full names of defendant(s) in this action.
Do NOT use et al.)

Defendant(s).
A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you
assert jurisdiction under any different or additional authorities, please list them below:

Us5, Fuprevaacy Cline 7 US, Sat ttohion A ft ts5f c/ 5
B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Kew nett Hacrx
(print your’ name)

who presently resides at(}meless) 6735 Freebird Cif. Aric, Ak 79 s50F

(mailing address)

were violated by the actions of the individual(s) named below.

Case 3:21-cv-00205-SLG Document 1 Filed 09/09/21 Page 1 of 7
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1, Munics pal, Lby od’ Auc lorage is a citizen of
/ (name) ‘
Alaska , and is employed as a__ uy cia Ika heew/ euborce ec
(state) (deféndant'$ government position/title)

X__This defendant personally participated in causing my injury, and | want money
damages.
OR
_X__The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, Maske leuishture is a citizen of
A (name)
Abka and is employed as a_/aw jmahing Be a at Gover mnntest
(state) (defendant's government position/title)

x This defendant personally participated in causing my injury, and | want money
damages.
OR
_X_The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 3, Achore Lf foltce Pepard nrey } is a citizen of
(name)
Alaska , and is employed asa_ Public Se Vvawt— Of Pier id the law/
(state) (defendant's government position/title)

X__ This defendant personally participated in causing my injury, and | want money
damages.
OR
The policy or custom of this officials government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 2 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 2 of 7
Claim_1: On or about A0/5-- 20/6 , my civil right to
(Date)

Due Pro

ure Vocess

(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by The Messe: pal ‘Ly of Anchorage
" (Namé of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged i in Claim 1.):

at Was arfested for Cue (oper ating und er the Euflueace) pt Vehieke the

that was oud of, GAS ancl T was wor the Ay yer, avel ita Vehicle wee
uae OPERATE “ks wae fore ed into an Uncoucioug ble Plec bargin, a
way tadhor was on his cbeathbed an Ewes franhte +o be by his 5 side.
The officer af the Manicipalihy pulled up to Ing, spect why my vehicle wag
aT He Coaol Stopped, LE titiinbacdl te a shire ar fy vehicle Ute out o ts GAC
ancl Hat te Driver we wile Wat sober? Co“ owner fy title « had ove
for DGS, I reachedt ie the keys iv the ignition to  Meteahede Heft
Te vehicle DED WoT ofkhAahe zt re ued Hy Key with no
operational) “Kesul ts, 7 ae was then altested for CuL, « A&r the
Avcest- for Out, at the jail the officer requested a iredtlidlcers
Fa accordance with the Uns, Cons Luton wy, the Al, ska Cust) tution
=f refused! te incriming?e ay shelf in Hie completion of acn de auc
was Her fare charged with the offense of failuce to provi de a
brewthalire fs Ad fo point did ANY one Wittuess me OPERATING
the velicle at that dime because vif Was a Physical jt pass: by Lity
Withowe ona to OPERATE thet Vehicle,

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 3 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 3 of 7
Claim 2: On or about _ 20/5 ~ Aolb , my civil right to
(Date)

Freedom from Coan anp ee ee:

(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by Alaska hk hegis b hu re

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what As defendant, by name, did to violate the right alleged in Claim 2.):
The. enced vuput- of ‘lew, by its Vague Noh - sensicle tei pminoles y, has
Subject Me . pmpy (OSH Me hai J ancl throug h Qa Subsegrise at Shebute, Aas
Boia we te  bopse pay Ve Aiche Bi by being subjected fo a Bll of paling
Hut vioater Double Seepardy, this gency’ oarelessne cs and Ae glecd-
caused me te miss being “able to See imy Mother g Fether for the last
Hite , ahi, They have stepped my ab; itty to_move about Freely «
this Balin divecthy caused OW Pavole viok tion tittiog compoundling
the ju rres exclaimed by another fi li ag before Lhis Courtas My farele
Wes viekted Where £ had committed no crt “ngin this oe ee Weis

tam unable to dnive ,ags FT Caunot- at fore te obfaing the breath| ae
device te couplepe my Subsequent punithme hf in rd to drive tv
work. This “Bill of Paves by fequving that Fuge a brethlock device

5 pestriching my fi herties Causing a continuing pmyury to tis

day, creafiny 2 hardship on the petitioner farther Causing

di “howe leg ness and aiding iA lite inadbs i ty to finde employment.

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 4 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 4 of 7
Claim 3: On or about _Ae/7—2o/b , my civil right to
’ \ (Date
Freedom ou GF PL 4e| @ Unusug | Pantshnsend

(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by ‘The Ane lorage Bhrce Department

(NAme of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):
was inestic gated by this agency aul arrestect and further
Convicde cl laity -E ‘baal commit bed Ao Crime tu ‘viola diyn of
Aachorege Municipal criminal Code. was arrestech even outside
the. Scope. of ths Vague law, fr Our ina Vehicle that: chia of
OPERATE. Ad fo ere a did the. AP) wittness MEéE of iene
(eport that operaled a Vehicle under the inlluence This
paws al cect ly Caused pay injury by i arrest of iy PECONS
where Was not pi vivk oak OF] of any | law— by its logica/ tecminehyy
ancl applicable eanigg thus falcely arresting Hie peti: toner
andl I irs the chivect. ta anal abel in Caugng hi's harels hips
Liat are current and Continulug, There exhicls no

Municip | code , Even fF jd was the case, which ig La & Aer,
4st that perm ‘ts arrest on ATTEMPTED” Ou,

 

 

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 5 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 5 of 7
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes _X_No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

 

Defendant(s):

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

F. Request for Relief
Plaintiff requests that this Court grant the following relief:
1. Damages in the amount of $_/0,002, o0@1°°

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 6 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 6 of 7
eo

2. Punitive damages in the amount of $ 59 006,000,
3. An order requiring defendant(s) to S¢5¢ aud clesist the harmful/ ach ions
4. A declaration that ty “Term Oferating is Vague and overbroad

5. Other: 4m emergency Wjunctipis trad halls the couFinuiige injury

Plaintiff demands a trial by jury. xX Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff
in the above action, that s/he has read the above civil rights complaint and
that the information contained in the complaint is true and correct.

 

 

Executed at nchorage L Alas q on September gtk A2ox |
“ (Location) : (Daté)
Biatt Ale age

 

(Plaintiffs Original Signature)

 

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney's Address and Telephone Number

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 7 of 7

Case 3:21-cv-00205-SLG Document1 Filed 09/09/21 Page 7 of 7
